ON REHEARING. Battle, J. Appellant, Snyder, moves the court to set aside its judgment of affirmance, and for cause states that a bill of exceptions was filed in time, but that the clerk of the circuit court had failed to include it in the transcript filed in this court; and he further asked that the clerk of the trial court be required to file in this court a full and complete transcript. But this is unnecessary. Assuming that the bill of exceptions had been filed, we find no reversible error in the proceedings of the trial court. J. F. Hartin Commission Co. v. Pelt, 76 Ark. 177. Appellant complains of the refusal of the court to instruct the jury at his request as follows: “1. The credit of a witness may be impeached by showing that he or she made statements, either in or out of court, contrary and inconsistent with what he or she has testified on the trial concerning any matter material and relevant to the issues; and when such witness has been thus impeached about the matters relevant and material to-the issues, you have the right to reject all the testimony of such witness except in so far as the testimony of such witness has been corroborated by other credible evidence.” The court committed no error in refusing the instruction. By it he asked the court to instruct the jury that they did not have the right to reject the testimony of any such witness which has been corroborated by other credible evidence. This is not true. ' He complains because the court gave no instructions as to the effect of the impeachment of a witness by contradictory statements. But the court did instruct the jury as follows: “You are the sole judges of the credibility of the witness and the weight that should be given their testimony. With that the court has nothing to do. * * * You may judge of the credibility of a witness by the manner in which he gives his testimony, his demeanor upon the stand, and the reasonableness or the unreasonableness of his testimony, his means of knowledge as to any fact about which he testifies, his interest in the case, the feeling he may 'have for or against the defendant, or any circumstance tending to shed light upon the truth or falsity of such testimony, and it is for you at last to say what weight you will give to the testimony of any and all witnesses. If you believe that any. witness has wilfully sworn falsely to any material fact in this case, you are at liberty to disbelieve the testimony of that witness in whole or in part, and believe it in part and disbelieve it in part, taking into consideration all the facts and circumstances of the case.” This charge was sufficient to inform the jury as to their power to weigh the testimony of the witnesses and give it such weight as they believe it deserves. Appellant contends that the court gave no instruction upon reasonable doubt. The jury were virtually told that they could not convict the appellant until his guilt was established, beyond a reasonable doubt. Upon this subject the court instructed them as follows: “He (defendant) starts out in the trial with the presumption of innocence in his favor, and that presumption follows him throughout the trial or until the evidence convinces you of his guilt beyond a reasonable doubt.” Again the court instructed them as follows: “You have been told that you should give the defendant the benefit of a reasonable doubt. A reasonable doubt is not any possible or imaginary doubt, because everything that depends upon human testimony is susceptible of some possible or imaginary doubt. To be convinced beyond a reasonable doubt is that state of the case which, after an entire consideration and comparison of all the testimony, leaves the minds of the persons in that condition that they feel an abiding conviction to a moral certainty of the truth of the charge.” But would it have been the duty of the court, if it had not done so, to instruct the jury, on its own motion, as to a reasonable doubt? This court has held it would not. Allison v. State, 74 Ark. 444; Mabry v. State, 80 Ark. 349. Motion denied.